DISMISS; and Opinion Filed March 25, 2014.




                                                                  In The
                                              Court of Appeals
                                       Fifth District of Texas at Dallas
                                                        No. 05-13-01766-CR

                                          JOE EARL WALTON, JR., Appellant

                                                                      V.

                                            THE STATE OF TEXAS, Appellee

                                 On Appeal from the Criminal District Court No. 7
                                              Dallas County, Texas
                                      Trial Court Cause No. F12-53044-Y

                                             MEMORANDUM OPINION
                                     Before Justices Lang-Miers, Myers, and Lewis

            Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. 1 See TEX. R. APP. P. 42.2(a).


                                                                             PER CURIAM

Do Not Publish
TEX. R. APP. P. 47

131766F.U05



1
    Appellant’s motion to dismiss referenced only cause no. 05-13-01766-CR and does not affect the appeal in cause no. 05-13-01761-CR.